Exhibit 10.3

LOGO [g12419img001.jpg]

 

 

2008 EXECUTIVE INCENTIVE PROGRAM

 

 

You have been selected to participate in the 2008 Short-Term Incentive Program
(“Incentive Program”) based on your level of responsibility within CDI.

The purpose of the Incentive Program is to recognize and reward key employees in
CDI who contribute to the overall financial performance of their area, business
unit, and the Corporation overall. By rewarding the successful achievement of
selected operating goals, CDI provides a competitive opportunity to enrich your
annual cash compensation while driving the behaviors needed to enhance Company
performance.

 

Plan

Administration

  

•        The Plan Year starts on January 1, 2008 and ends December 31, 2008.

 

•        While you are a participant of this Program, you cannot participate in
any other incentive program in CDI.

 

•        All participants in the Executive Incentive Program must abide by and
adhere to the CDI Compliance Program. Failure to do so may result in a reduction
to a participant’s incentive in addition to the disciplinary consequences as set
forth in the Compliance Program.

Incentive

Metrics and

Weightings

  

•        For the CEO the target opportunity will be based on CDI Revenue, CDI
RONA, MBOs and M&A.

 

•        For the other Corporate Staff participants (primarily direct reports to
the CEO) the target incentive opportunity will be based on CDI Revenue, CDI
RONA, functional budget achievement and MBOs

 

For all corporate participants (including the CEO) to earn in excess of 100%
RONA payout, the CDI net income goal must be achieved or exceeded.

 

•        “RONA” means Return on Net Assets, which equals the Company’s income
after tax for 2008 divided by the average of the Company’s net assets at
December 31, 2007 and December 31, 2008. Net Assets are defined as total assets
minus total liabilities, excluding cash, goodwill and any income tax assets or
liabilities. The net assets and the after tax income

 

1



--------------------------------------------------------------------------------

  

of any discontinued operations or operations held for sale are excluded from the
calculation. The Company’s RONA is calculated by the Chief Financial Officer of
CDI Corp. The Compensation Committee will review and consider the effect on
incentive compensation of any acquisitions (i.e., the establishment of new
financial targets on a pro rata basis) and/or discontinued operations. Further,
the Committee may consider out of pattern events such as the Office of Fair
Trading matter. The Compensation Committee has the final review and approval
authority for all executive incentive payouts at year end.

 

•        Incentive awards for the achievement of revenue, direct margin dollars,
and 50% M & A financial metrics will be based on a payout scale ranging from 50%
payout (threshold) at 90% goal achievement, 100% payout (target) at 100% goal
achievement, to 200% payout (maximum) at 110% or greater goal achievement. For
the achievement of net income, pre-tax profit, RONA, budget achievement and 50%
M & A metrics, incentive awards will be based on a payout scale ranging from 50%
payout (threshold) at 80% goal achievement, 100% payout (target) at 100% goal
achievement, to 200% payout (maximum) at 115% or greater goal achievement.

 

•        Incentive awards for the achievement of individual MBOs will be based
on an assessment by the CEO (who receives recommendations from the BU or
Corporate executive), on a straight line basis, e.g. for 80% achievement the
executive will receive an 80% payout, up to a maximum payout of 100% for any
MBO.

 

2



--------------------------------------------------------------------------------

Incentive Scale

for Revenue,

Direct Margin

Dollars and

M&A (50%)

   Percent Metric
Achievement   Incentive Payout
Percentage          <90%       0%          90%     50%          91%     52%     
    92%     54%          93%     56%          94%     60%          95%     64%  
       96%     68%          97%     74%          98%     82%          99%  
  90%        100%   100%        102%   118%        104%   136%        106%  
156%        108%   178%      >110%   200%      Note – The incentive payout for
in-between levels of achievement will be interpolated.

Incentive Scale

for Net Income,

Pre-tax Profit,

RONA, Budget
Achievement,

and M&A

(50%)

   Percent Metric
Achievement   Incentive Payout
Percentage          <80%       0%          80%     50%          82%     52%     
    84%     54%          86%     57%          88%     60%          90%     64%  
       92%     68%          94%     74%          96%     82%          98%  
  90%        100%   100%        102%   110%        104%   120%        106%  
132%        108%   144%        110%   156%        112%   170%        114%   184%
     >115%   200%      Note – The incentive payout for in-between levels of
achievement will be interpolated.

 

3



--------------------------------------------------------------------------------

When Will I

Receive My

Award?

  

•        2008 Incentive awards, if any, are scheduled for payout in 2009, after
the completion of CDI’s audited financial year-end statements.

 

•        All incentive payments are subject to the review, approval, and
discretionary adjustment by the Compensation Committee of CDI’s Board of
Directors.

What If I

Become Eligible

After the Start

of the Plan

Year?

  

•        If you become eligible after the start of the Plan year, you are still
eligible to participate in the Incentive Program. However, your award will be
prorated for the length of time in which you participated in the program unless
specified otherwise by prior special written agreement.

 

•        Proration of your incentive award depends on when you became eligible
to participate. See the following chart to determine the proration formula that
corresponds to the date your eligibility started.

 

  On or before 01/31/08      g      12/12 months (no proration)        02/01/08
– 02/29/08      g      11/12 months        03/01/08 – 03/31/08      g      10/12
months        04/01/08 – 04/30/08      g      9/12 months        05/01/08 –
05/31/08      g      8/12 months        06/01/08 – 06/30/08      g      7/12
months        07/01/08 – 07/31/08      g      6/12 months        08/01/08 –
08/31/08      g      5/12 months        09/01/08 – 09/30/08      g      4/12
months        10/01/08 – 12/31/08      g      Discretionary *     

 

 

*       Management has the discretion to allocate a prorated target incentive
based on months with CDI (up to three months) for newly hired employees.
Performance measures must be established and submitted to Corporate Compensation
at the beginning of the employee’s tenure in order for the participant to be
incentive eligible.

 

•        Example 1: A newly hired employee who starts in July will be eligible
to receive 6/12 (or half) of the yearly incentive.

 

•        Example 2: An employee newly promoted into an executive bonus eligible
position in September will be eligible to receive 4 months of the yearly target
incentive opportunity.

 

4



--------------------------------------------------------------------------------

Does My

Target

Incentive or

Performance

Measures

Ever Change?

  

•        The target incentive award and performance measures established for you
at the beginning of the Plan Year will remain the same unless there is a
significant change in responsibility, such as a promotion to a different
position.

 

•        Changes in performance measures and incentive targets are prorated to
the month the change is effective for incentive calculation purposes. This is
also true of the target incentive opportunity, if it changes as well.

 

•        You will receive notice of a change in target award or performance
measures after your Human Resources Executive notifies Corporate Compensation.
This process ensures accurate financial accrual, administration, and conformity
to corporate compensation guidelines.

What

Happens

To My Incentive

Award If I

Leave CDI?

  

•        Subject to the termination provisions below, you must be employed by
CDI on the day of incentive payouts to be considered for an incentive award.

 

•        If you resign or are terminated by the Company for cause, on or before
the day of incentive payout, you will not be eligible to receive an incentive
award.

 

•        If your employment with the Company terminates on or before June 30,
2008, you will not be eligible to receive an incentive award for 2008.

 

•        If your employment with the Company terminates due to retirement,
long-term disability, death, or job elimination by the Company after June 30,
2008, an incentive award will be calculated based on year-end financial
statements and will be prorated based on months of employment.

 

 

If you have any questions regarding the 2008 Executive Bonus Program,

please contact your Human Resources Executive or

Corporate Compensation.

 

 

5